Citation Nr: 0332989	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to June 
1990.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Other issue

The record shows that service connection was granted for 
hypertension by rating decision in November 2001 and a 10 
percent rating was assigned for that disorder. 
The veteran has not expressed disagreement with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a notice of disagreement 
initiates appellate review and the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a statement of the case is issued by VA]; see 
also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).


FINDINGS OF FACT

1.  The service medical records reflect that the veteran was 
treated for low back pain on several occasions and was 
administratively discharged with a diagnosis of chronic low 
pain.

2.  The testimony of the veteran reflects that he continued 
to experience recurring low back pain after service.

3.  Medical opinion evidence of record supports the 
conclusion that the veteran's currently diagnosed low back 
disorder, degenerative disc disease with possible herniated 
disc at L4-5, is causally related to the low back pain 
complaints treated in service.


CONCLUSION OF LAW

A disability of the low back (degenerative disc disease with 
possible herniated disc at L4-5) was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed low back 
disability is related to an injury sustained to his low back 
in a motor vehicle accident in January 1987 and/or the rigors 
of air assault school training exercises in August-September 
1987.  In connection with this claim, he has submitted a 
service record (DA Form 348), which corroborates his 
contention that he was involved in a motor vehicle accident 
in January 1987.  His service records also confirm that he 
attended the Air Assault School for two weeks in 1987.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

New and material evidence to reopen claim

The veteran's claim of entitlement to service connection for 
a low back disorder was previously denied by a decision of 
the Board in March 1992.  That decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
In September 2000, the veteran requested that his claim be 
reopened.  Review of the record shows that the RO reopened 
this claim and adjudicated it based on a de novo review of 
the evidence.  

The Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the present 
case, additional evidence has been added to the record since 
the prior Board decision which is clearly new and material.  
See 38 C.F.R. § 3.156.   Accordingly, the Board will dispense 
with a length discussion of finality and the submission of 
new and material evidence.  Because the RO adjudicated the 
claim on its merits, and in light of the ultimate outcome of 
this appeal, the veteran is obviously not prejudiced by the 
Board's conducting a de novo review of his claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant law and regulations

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a) (West 
2002).  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence as to the 
merits of an issue material to the determination, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating 
this claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter detailing 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claim for service connection, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.  He also was 
provided notice of the evidence generally required to 
establish entitlement to service connection, e.g., service 
medical records to show event in service causing injury or 
disease, VA medical treatment records to show current 
disability, and medical examination/opinion evidence 
establishing a relationship between current disability and 
injury/disease in service. 

The Board notes further that the notice of the VCAA sent to 
the veteran in August 2001 essentially complied with the 
recent holdings of the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) in Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
these regulations are contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  The 
Board notes that the August 2001 letter requested a response 
"preferably within 60 days," and it also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Because this one-year time period has now 
expired, and in light of the circumstances of this case, 
which involved development of all pertinent medical records, 
it appears that VA has done everything reasonably possible to 
notify the veteran of the evidence and information necessary 
to substantiate his claim.  The Board therefore concludes 
that the VCAA notification letter sent to the veteran in 
August 2001 is legally sufficient for purposes of this claim 
on appeal.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claim with further 
delay.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record on appeal shows that the veteran was afforded VA 
compensation examination in May 2001, which included a nexus-
opinion from the physician addressing the nature and etiology 
of the low back disorder.  In addition, all known and 
available service, private and VA medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend that additional evidence 
that is pertinent exists and needs to be obtained.  

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2003).  He was informed of his right 
to a hearing and presented several options for presenting 
personal testimony; in connection with this matter, he 
testified at a personal hearing held before a Decision Review 
Officer at the RO in February 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Service connection - in general

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered of disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Factual background

The veteran's service medical records reveal that he received 
treatment for chronic low back pain on several occasions.  
Initially, he was seen in April-May 1985 at which time he was 
diagnosed with chronic, recurrent low back pain that was felt 
to be possibly aggravated by scoliosis.  X-rays taken at that 
time showed that he had scoliosis from T2 to T6, convexed to 
the left seven degrees, and from T9 to L3, convexed to the 
left also to seven degrees.  These X-rays showed no evidence 
of fracture, destructive bone lesions, degenerative changes, 
or congenital or soft tissue abnormalities.

Thereafter, his service records show that the was treated for 
low back pain in June 1989 and on multiple occasions in the 
February-April 1990 time frame, which led directly to his 
administrative discharge in June 1990 on account of a number 
of physical disorders, to include "chronic low back pain 
with subjective but no objective findings."  A February 1990 
treatment report indicated that he had had low back pain for 
the past five years.  The report of a Medical Evaluation 
Board (MEB) dated in March 1990 indicated that the veteran 
first started having trouble with his back during basic 
training exercises, apparently due to over-activity.  
X-rays taken at that time showed no abnormalities, however, 
and he was given anti-inflammatory medications for treatment 
purposes.  Thereafter, the MEB denoted that he was seen by 
Orthopedics while stationed in Germany, at which time he also 
had no significant objective findings and was again tried on 
a course of anti-inflammatories for pain and physical 
therapy.  The MEB went on to explain that the veteran 
continued to have intermittent back pain of a nonradiating 
nature.  The veteran's administrative discharge was based on 
the physical examination findings reported by the Medical 
Board.

The veteran filed his original claim seeking entitlement to 
service connection for a low back disorder in June 1990, 
within a few weeks after his discharge.  He claimed that he 
had back pain since 1986.  His claim was denied by the RO and 
eventually by the Board in March 1992.

VA outpatient reports dated in November 1990-January 1991 
showed treatment for recurrent low back pain.  Also of record 
is the report of a VA compensation examination conducted in 
January 1991, which noted the veteran's history of a back 
injury in a motor vehicle accident in service (hit a school 
bus) and subsequent problems with his back and knees in air 
assault school six months later, but found no clinical 
evidence of any current back pathology.  The diagnosis 
established on this examination was "[h]istory of back 
condition without current manifestation of pathology."  

The veteran filed to reopen his claim for service connection 
for a low back disorder in September 2000.  Evidence 
associated with the record in connection with the claim 
included the above-mentioned DA Form 348, which appears to 
corroborate the veteran's contention that he was involved in 
a motor vehicle accident in January 1987, although this 
report does not describe any related injuries or medical 
treatment.  

In addition, there is of record reports of a VA authorized 
neurosurgery consultation conducted at the Jewish Hospital in 
December 2000.  The addendum report of this consultation 
indicated that the veteran had lumbosacral disc degeneration 
and the primary clinical report from this consultation 
indicated that the veteran had degenerative disc disease in 
his back based on the results of the clinical exam and an MRI 
(magnetic resonance imaging) of the lumbar spine taken in 
November 2000, which showed a possible herniated disc at L4-
5.  The report of the November 2000 MRI is of record.  Also 
of record is the report of X-rays taken of the veteran's 
lumbar spine in January 2000, which showed a normal 
lumbosacral spine (no fracture or dislocation, well-
maintained disc spaces, normal bony mineralization).

In connection with this claim, the veteran was evaluated on a 
VA spine examination in May 2001, at which time he was 
diagnosed with "[l]umbar back condition" based on the 
reports of the MRI and X-ray studies described above and the 
physical examination findings, which were significant for 
tenderness to palpation of left paraspinal and paravertebral 
areas as well as to the left sacroiliac joint, limited range 
of motion on flexion of the lumbar spine, and with his 
posture showing a slightly increased lumbar concavity.  The 
VA examiner also reviewed the evidence in the veteran's 
claims file and provided a detailed background of his medical 
history and the in-service treatment for back pain, as is 
essentially reflected by the above-cited service medical 
records.  Based thereon, the VA examiner provided a medical-
nexus opinion, which reads as follows, in pertinent part:

It is likely as not that the veteran's 
back pain is related to his pain 
subjectively reported in service.  The 
veteran was diagnosed with chronic back 
pain in May, 1985 with images of his 
thoracic spine while in service showing 
scoliosis, see attached, x-ray which can 
cause aggravation of his lower back.  The 
current MRI of the veteran's back shows a 
possible herniated disc.  The veteran is 
unable to recall any specific injury, but 
states he did injure his back numerous 
times while rappelling [in air assault 
school].  It is possible that the 
condition is related to his scoliosis.  
The scoliosis is congenital and is 
unrelated to military service.  MRI shows 
minimal degenerative changes and no 
evidence of traumatic arthritis.

In addition to the above, the record shows that the veteran 
offered sworn hearing testimony before a Decision Review 
Officer at the RO in February 2002, at which time he 
reiterated his contentions regarding the in-service injuries 
to his back (from the January 1987 motor vehicle accident and 
his subsequent participation in training exercises while 
attending air assault school) and the recurrent nature of low 
back pain he experienced in the years after service.  He also 
submitted a photocopy of two pictures showing his damaged 
truck, which were apparently taken for insurance purposes 
given the hand-written notations on the reverse side of one 
photograph.  The reverse side of this photograph also 
contains the hand-written date of "1/27/87".



Analysis

As noted above, per Hickson, in order to establish service 
connection for a disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, there is evidence of a current disorder of the 
lumbar spine, diagnosed as degenerative disc disease with a 
possible herniated disc at L4-5, which satisfies element (1) 
of Hickson.  The reports from the December 2000 Jewish 
Hospital neurosurgery consultation and the May 2001 VA spine 
examination reflect this diagnosis based on physical 
examination findings and the results of the November 2000 
MRI.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the 
veteran's service medical records reflect that he was treated 
for chronic low pain on numerous occasions, albeit without 
objective findings.  Moreover, there is evidence of a motor 
vehicle accident in service, albeit without contemporaneous 
evidence of a back injury.  In addition, the records indicate 
that the veteran attended air assault school.  The Board 
takes judicial notice that such training may involve injury 
to the back.  Finally, there is the matter of the veteran 
being boarded out of service due to back problems.  Although 
there is a suggestion in the MEB findings of "motivational 
components" being a factor, there is no evidence of 
malingering or a psychogenic cause of the veteran's in-
service complaints of back pain.  Accordingly, Hickson 
element (2) is satisfied.

With respect to Hickson element (3), medical nexus, the VA 
examiner who authored the May 2001 VA spine examination 
highlighted instances in the service records where back 
symptoms were treated.  Based on this examiner's analysis of 
the significance of these complaints, the Board finds that 
the evidence of record fairly supports a conclusion that the 
veteran incurred a disorder of the low back during his active 
military service.

The aforementioned VA examiner's opinion of May 2001 
indicates in rather precise language that, based on veteran's 
medical history, which is corroborated by the evidence in the 
file, the evidence supports a medical conclusion that his 
currently diagnosed lumbar spine disorder was incurred in 
service.  The VA examiner summarized the in-service back pain 
treatment, noted that he was diagnosed with "chronic back 
pain" in service and how such pain complaints were possibly 
aggravated by his congenitally-acquired scoliosis condition 
(which also was diagnosed in service), and then stated 
directly that it was as likely as not that the veteran's 
present back pain problem was related to his pain complaints 
treated in service.  The Board believes that this opinion is 
congruent with other evidence of record.  There is no medical 
opinion to the contrary.

Based on this medical evidence, the Board believes that the 
veteran's currently diagnosed back disability was incurred in 
service and is separate and distinct from his scoliosis, 
which as a congenital disability may not be service 
connected.  See 38 C.F.R. §§ 3.303, 4.9 (2003).  Accordingly, 
with resolution of reasonable doubt in favor of the veteran, 
the Board finds that Hickson element (3) is satisfied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a low back disorder.  Accordingly, service connection for a 
low back disorder, diagnosed as degenerative disc disease 
with possible herniated disc at L4-5, is granted.

Additional comment

The Board wishes to make it clear that its grant of service 
connection does not encompass the veteran's congenital 
scoliosis, which as noted by the VA examiner in the quote 
above is not related to service.  See Winn, supra.




ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease with possible herniated disc at L4-
5, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



